Case 2:20-bk-21022-BR     Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03      Desc
                           Main Document     Page 1 of 9



  1 EVAN C. BORGES, State Bar No. 128706
     EBorges@GGTrialLaw.com
  2 GREENBERG GROSS LLP
    650 Town Center Drive, Suite 1700
  3 Costa Mesa, California 92626
    Telephone: (949) 383-2800
  4 Facsimile: (949) 383-2801
  5 Attorneys for Party-in-Interest Erika Girardi
  6
  7
  8
                             UNITED STATES BANKRUPTCY COURT
  9
              CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 10
 11
      In re                                         Case No. 2:20-bk-21022-BR
 12
      GIRARDI KEESE,                                Chapter 7
 13
                   Debtor.                          NOTICE OF APPEARANCE AND
 14                                                 REQUEST FOR NOTICE

 15
 16                                                 Judge: Hon. Barry Russell

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                          NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR      Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03             Desc
                            Main Document     Page 2 of 9



  1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010(b) of the Federal
  3 Rules of Bankruptcy Procedure, the undersigned attorneys for party-in-interest Erika
  4 Girardi request that all notices given or required to be given in this action and all related
  5 actions, be given and served upon the following:
  6                Evan C. Borges (Bar No. 128706)
                   GREENBERG GROSS LLP
  7                650 Town Center Drive, Suite 1700
                   Costa Mesa, CA 92626
  8                Telephone: 949-383-2800
                   Facsimile: 949-383-2801
  9                Email: EBorges@GGTrialLaw.com
 10         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes, but is
 11 not limited to, Orders and Notices of any Application, Motion, Petition, Adversary
 12 Complaints, Objections, Requests, any amendments to Schedules or Statement of Financial
 13 Affairs, all pleadings, all creditors committee notices, demands, and all other notices as
 14 required by the United States Bankruptcy Code and Rules and/or the Local Rules of the
 15 above-referenced Court, whether such papers be formal or informal, whether written or
 16 oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,
 17 facsimile, or otherwise.
 18         PLEASE TAKE FURTHER NOTICE that the above attorneys request to be
 19 added to the master mailing list and the ECF/Pacer electronic notice list for the above-
 20 captioned action.
 21
 22 DATED: June 24, 2021                     GREENBERG GROSS LLP
 23
 24
                                             By:
 25                                                Evan C. Borges
 26                                                Attorneys for Party-in-Interest Erika Girardi

 27
 28

                                                   -2-
                           NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR           Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03                      Desc
                                 Main Document     Page 3 of 9



  1                             PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is:
  3
                                           650 Town Center Drive, Suite 1700
  4                                             Costa Mesa, CA 92626

  5   A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPEARANCE
      AND REQUEST FOR NOTICE will be served or was served (a) on the judge in chambers in the form
  6   and manner required by LBR 5005-2(d); and (b) in the manner stated below:

  7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  8   hyperlink to the document. On June 24, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  9   receive NEF transmission at the email addresses stated below:

 10
                                                                 Service information continued on attached page
 11
      2. SERVED BY UNITED STATES MAIL:
 12   On June 24, 2021 I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 13   in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 14   document is filed.

 15
                                                                 Service information continued on attached page
 16
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 17   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
      June 24, 2021, I served the following persons and/or entities by personal delivery, overnight mail service,
 18   or (for those who consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
 19   judge will be completed no later than 24 hours after the document is filed.

 20
                                                                 Service information continued on attached page
 21
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 22
        6/24/2021 Cheryl Winsten
 23     Date                      Printed Name                   Signature

 24
 25
 26
 27
 28

                                                           -3-
                                NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR    Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03   Desc
                          Main Document     Page 4 of 9



  1                                In re GIRARDI KEESE
                                  Case No. 2:20-bk-21022-BR
  2                           U.S.B.C. Central District of California
                                     Los Angeles Division
  3
  4 1.     SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):
  5 Kyra E Andrassy on behalf of Plaintiff Elissa Miller
    kandrassy@swelawfirm.com,
  6 lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  7 Rafey Balabanian on behalf of Creditor Edelson PC
    rbalabanian@edelson.com, docket@edelson.com
  8
    Michelle Balady on behalf of Creditor Bedford Law Group, APC
  9 mb@bedfordlg.com, leo@bedfordlg.com
 10 William C Beall on behalf of Interested Party Mullen & Henzell, LLP
    will@beallandburkhardt.com, carissa@beallandburkhardt.com
 11
    William C Beall on behalf of Interested Party Shane Horton
 12 will@beallandburkhardt.com, carissa@beallandburkhardt.com
 13 Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
    Ori@MarguliesFaithLaw.com,
 14 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
    hLaw.com
 15
    Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
 16 Ori@MarguliesFaithLaw.com,
    Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
 17 hLaw.com
 18 Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
    Ori@MarguliesFaithLaw.com,
 19 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
    hLaw.com
 20
    Ori S Blumenfeld on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
 21 California limited liability partnership
    Ori@MarguliesFaithLaw.com,
 22 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
    hLaw.com
 23
    Ori S Blumenfeld on behalf of Defendant Boris Treyzon Esq
 24 Ori@MarguliesFaithLaw.com,
    Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
 25 hLaw.com
 26 Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
    Ori@MarguliesFaithLaw.com,
 27 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFait
    hLaw.com
 28

                                                -4-
                         NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR     Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03        Desc
                           Main Document     Page 5 of 9



  1
    Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
  2 richard.buckley@arentfox.com
  3 Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
    mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
  4 4166@ecf.pacerpro.com
  5 Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services,
    Inc.
  6 jcrastz@hrhlaw.com
  7 Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services,
    LLC
  8 jcrastz@hrhlaw.com
  9 Ashleigh A Danker on behalf of Interested Party Courtesy NEF
    Ashleigh.danker@dinsmore.com,
 10 SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 11 Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
    csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
 12
    Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
 13 lekvall@swelawfirm.com,
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 14
    Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
 15 lekvall@swelawfirm.com,
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 16
    Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
 17 lekvall@swelawfirm.com,
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 18
    Richard W Esterkin on behalf of Creditor Southern California Gas Company
 19 richard.esterkin@morganlewis.com
 20 Richard W Esterkin on behalf of Interested Party Courtesy NEF
    richard.esterkin@morganlewis.com
 21
    Timothy W Evanston on behalf of Interested Party Courtesy NEF
 22 tevanston@swelawfirm.com,
    gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 23
    Timothy W Evanston on behalf of Plaintiff Elissa Miller
 24 tevanston@swelawfirm.com,
    gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 25
    Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
 26 tevanston@swelawfirm.com,
    gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 27
    Jeremy Faith on behalf of Interested Party Courtesy NEF
 28 Jeremy@MarguliesFaithlaw.com,

                                                -5-
                         NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR     Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03        Desc
                           Main Document     Page 6 of 9



  1 Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithl
    aw.com
  2
    James J Finsten on behalf of Interested Party Courtesy NEF
  3 , jimfinsten@hotmail.com
  4 Alan W Forsley on behalf of Interested Party Courtesy NEF
    alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
  5 lawyers.net,addy.flores@flpllp.com
  6 Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
    eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
  7
    Andrew Goodman on behalf of Attorney William F Savino
  8 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
  9 Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
    agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 10
    Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
 11 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 12 Andrew Goodman on behalf of Petitioning Creditor John Abassian
    agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 13
    Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
 14 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 15 Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
    agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 16
    Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
 17 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 18 Suzanne C Grandt on behalf of Interested Party Courtesy NEF
    suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
 19
    Steven T Gubner on behalf of Interested Party Courtesy NEF
 20 sgubner@bg.law, ecf@bg.law
 21 Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
    mhogan@swlaw.com, knestuk@swlaw.com
 22
    Sheryl K Ith on behalf of Creditor Daimler Trust
 23 sith@cookseylaw.com, sith@ecf.courtdrive.com
 24 Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
    razmigizakelian@quinnemanuel.com
 25
    Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
 26 Lew@Landaunet.com
 27 Lewis R Landau on behalf of Interested Party Courtesy NEF
    Lew@Landaunet.com
 28

                                                -6-
                          NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR    Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03    Desc
                          Main Document     Page 7 of 9



  1 Daniel A Lev on behalf of Interested Party Courtesy NEF
    dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
  2
    Elizabeth A Lombard on behalf of Creditor American Express National Bank c/o Zwicker
  3 & Associates, P.C.
    elombard@zwickerpc.com, bknotices@zwickerpc.com
  4
    Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
  5 California limited liability partnership
    Craig@MarguliesFaithlaw.com,
  6 Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
    aw.com
  7
    Craig G Margulies on behalf of Defendant Boris Treyzon Esq
  8 Craig@MarguliesFaithlaw.com,
    Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
  9 aw.com
 10 Craig G Margulies on behalf of Interested Party Courtesy NEF
    Craig@MarguliesFaithlaw.com,
 11 Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithl
    aw.com
 12
    Peter J Mastan on behalf of Interested Party Courtesy NEF
 13 peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 14 Peter J Mastan on behalf of Interested Party Erika Girardi
    peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 15
    Edith R. Matthai on behalf of Defendant David Lira
 16 ematthai@romalaw.com, lrobie@romalaw.com
 17 Edith R. Matthai on behalf of Interested Party Courtesy NEF
    ematthai@romalaw.com, lrobie@romalaw.com
 18
    Kenneth Miller on behalf of Interested Party Courtesy NEF
 19 kmiller@pmcos.com, efilings@pmcos.com
 20 Elissa Miller (TR)
    CA71@ecfcbis.com,
 21 MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
 22 Eric A Mitnick on behalf of Interested Party Courtesy NEF
    MitnickLaw@aol.com, mitnicklaw@gmail.com
 23
    Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
 24 solson@vedderprice.com, scott-olson-
    2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 25
    Carmela Pagay on behalf of Interested Party Courtesy NEF
 26 ctp@lnbyb.com
 27 Leonard Pena on behalf of Interested Party Robert Girardi
    lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
 28

                                               -7-
                         NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR     Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03        Desc
                           Main Document     Page 8 of 9



  1 Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
    mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
  2 2870@ecf.pacerpro.com
  3 David M Reeder on behalf of Interested Party Courtesy NEF
    david@reederlaw.com, secretary@reederlaw.com
  4
    Ronald N Richards on behalf of Creditor Law Offices of Phili Sheldon APC
  5 ron@ronaldrichards.com, morani@ronaldrichards.com
  6 Ronald N Richards on behalf of Trustee Elissa Miller (TR)
    ron@ronaldrichards.com, morani@ronaldrichards.com
  7
    Ronald N Richards on behalf of Plaintiff Robert P Finn
  8 ron@ronaldrichards.com, morani@ronaldrichards.com
  9 Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
    Kevin@portilloronk.com, Attorneys@portilloronk.com
 10
    William F Savino on behalf of Creditor California Attorney Lending II, Inc.
 11 wsavino@woodsoviatt.com, lherald@woodsoviatt.com
 12 Kenneth John Shaffer on behalf of Creditor Frantz Law Group, APLC
    johnshaffer@quinnemanuel.com
 13
    Richard M Steingard on behalf of Other Professional Christopher Kamon
 14 , awong@steingardlaw.com
 15 Philip E Strok on behalf of Interested Party Courtesy NEF
    pstrok@swelawfirm.com,
 16 gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
 17 Philip E Strok on behalf of Trustee Elissa Miller (TR)
    pstrok@swelawfirm.com,
 18 gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
 19 Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
    California limited liability partnership
 20 jfinnerty@actslaw.com, sgonzales@actslaw.com
 21 United States Trustee (LA)
    ustpregion16.la.ecf@usdoj.gov
 22
    Eric D Winston on behalf of Creditor Frantz Law Group, APLC
 23 ericwinston@quinnemanuel.com
 24 Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
    christopher.wong@arentfox.com, yvonne.li@arentfox.com
 25
    Timothy J Yoo on behalf of Interested Party Courtesy NEF
 26 tjy@lnbyb.com
 27 Timothy J Yoo on behalf of Interested Party Jason M. Rund
    tjy@lnbyb.com
 28

                                                -8-
                          NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
Case 2:20-bk-21022-BR     Doc 434 Filed 06/24/21 Entered 06/24/21 20:53:03   Desc
                           Main Document     Page 9 of 9



  1 2.      SERVED BY UNITED STATES MAIL:
  2 Debtor:
    Girardi Keese
  3 1126 Wilshire Blvd
    Los Angeles, CA 90017
  4
  5 3.      SERVED BY PERSONAL DELIVERY:
  6 U.S. Bankruptcy Court:
    U.S. Bankruptcy Court
  7 Hon. Hon. Barry Russell
    255 E. Temple Street, Suite 1660
  8 Los Angeles, CA
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -9-
                          NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
